                 1:20-cv-04369-JFA                Date Filed 02/23/21        Entry Number 14           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


            Mr. William Theoplas Coleman,
                       Plaintiff
                          v.                                                Civil Action No.        1:20-cv-04369-JFA
                                                                    )
                                                                    )
  York County Detention Center; Administrator J.                    )
                                                                    )
 Ramsey also known as Warden J. Ramsey; Captain
                                                                    )
  Brady; Officer Sikes; Officer Plemmons; Officer
      Dillinger; Officer Cassel; Nurse Wright,
                     Defendants

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Mr. William Theoplas Coleman, shall take nothing of the defendants, York County Detention Center,
Administrator J. Ramsey also known as Warden J. Ramsey, Captain Brady, Officer Sikes, Officer Plemmons, Officer
Dillinger, Officer Cassel and Nurse Wright and this action is dismissed with prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Joseph F. Anderson, Jr., Senior United States District Judge, presiding, adopting the Report
and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the action.

Date: February 23, 2021                                                    ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
